Citation Nr: 0931186	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of an abscess on the right hand. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1956 to May 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), in which the benefit sought on 
appeal was denied. 

In the July 2009 informal argument, the Veteran's 
Representative, on the Veteran's behalf, raised a claim for 
extraschedular considerations for residuals of an abscess on 
the right hand.  This issue has not been addressed by the RO, 
and it is referred back for appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's residuals of an abscess are manifested by a 
three centimeter superficial scar on the web space between 
his thumb and index finger, a three centimeter superficial 
scar on the palm with pain on examination, and blistering 
with manual labor.  The residual scars do not cause 
limitation of motion.  

CONCLUSION OF LAW

An evaluation in excess of 10 percent for residuals of an 
abscess on the right hand is not warranted.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.7118, 
Diagnostic Codes 7804, 7805, 5218, 5219,5222, 5254 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the context of a claim for a increased rating, the Court 
has determined that, at a minimum, adequate VCAA notice in 
increased rating cases requires: (1) that VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  

Where there is a VCAA notice deficiency, the United States 
Supreme Court (Supreme Court) in Shinseki v. Sanders, has 
held that not all VCAA notice errors will not be presume 
prejudicial to the Veteran.  Id, 556 U.S. ___, No. 07-1209 
(2009).  The Supreme Court agreed with the Court that the 
only harmful VCAA error is where the Veteran has not been 
adequately informed on how to substantiate his claim; 
whereas, the notice errors pertaining to who obtains what 
evidence and informing the Veteran that he can submit 
additional information are not harmful unless the Veteran 
states otherwise.  Id.  Where the notice error was not 
harmful, and the Veteran has not otherwise indicated that it 
was, the Board can address the matter without further remand. 

Some methods of demonstrating that the purposes of VCAA 
notice was not frustrated include: showing that any defect in 
notice was cured by actual knowledge on the part of an 
appellant that certain evidence (missing information or 
evidence needed to substantiate the claim) was required and 
that the appellant should have provided it; establishing that 
a reasonable person could be expected to understand what was 
still needed based on the notice provided; or demonstrating 
the impossibility of a benefit being awarded as a matter of 
law.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
see also, George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

Here, prior to the May 2005 rating decision in the matter, VA 
sent the Veteran a notice letter in March 2005 which apprised 
the Veteran as to his and VA's respective duties for 
obtaining evidence.  This notice letter also informed him 
that in order to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening in the severity of his condition.  
In an April 2006 notice letter, the Veteran was informed how 
VA determines the disability rating and the effective date 
for the award of benefits if service connection is to be 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the April 2006 Dingess notice was sent after the 
initial adjudication, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the April 2006 letter complied with the requirements of 
Dingess, supra, and after the notice was provided, the case 
was readjudicated and a June 2006 supplemental statement of 
the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

With regard to the notice requirements outlined in Vazquez-
Flores, the Board acknowledges that the neither of the notice 
letters appears to strictly comply with the Court's holding 
in Vazquez, supra; however, the Board finds that the Veteran 
is not prejudiced by this.  It is important to keep in mind 
that he is represented by the American Legion, which the 
Board presumes has a comprehensive knowledge of VA laws and 
regulations, including those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  In addition, the Veteran 
and his representative were provided copies of the rating 
decision at issue on appeal, a SOC, and several SSOCs, all of 
which combined to inform him of the evidence considered, a 
summary of adjudicative actions, all pertinent laws and 
regulations, including the criteria for evaluation of his 
right hand disability.  

Further, the Veteran has provided evidence which demonstrates 
actual knowledge that he must provide evidence demonstrating 
the effect of his disability on his employment and daily life 
that would aid in substantiating his claim.  The Veteran has 
submitted his own statements, buddy statements and statements 
from his medical providers that demonstrate how his right 
hand disability has affected his employment and daily life.  
All of this demonstrates actual knowledge on the part of the 
Veteran and his representative of the information to be 
included in the more detailed notice contemplated by the 
Court.  As such, the Board finds that the Veteran is not 
prejudiced based on this demonstrated actual knowledge of the 
type evidence needed to support his increased-rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify and inform the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran 
in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's private and VA treatment records.  The 
Veteran was afforded formal VA examinations in April 2005 and 
March 2007.  The Board notes that it appears from the record 
that the Veteran receives Social Security Administration 
(SSA) benefits.  See April 2005 statement in support of the 
case from a friend.  The SSA records are not of record; 
however, the record does not indicated that the Veteran 
receives the SSA benefits for his right hand disability.  
Rather, the record shows that the Veteran is over the age of 
73 years old and he is still working.  There has been no 
contention that the SSA records are pertinent to the claim 
being adjudicated in this decision as to require that 
additional adjudication resources be expended to obtain these 
records.  See 38 U.S.C.A. § 5103A (b), (c); Baker v. West, 11 
Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 
139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board finds that no additional assistance 
is required to fulfill the VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).  

2.  Increased Rating

Factual Background
 
In March 2005, the Veteran filed an informal claim for a 
higher evaluation than 10 percent for residuals of an 
abscess, right hand.  In a statement associated with the 
claim, the Veteran stated that his disability affects his 
employment, because the swelling, pain and stiffness in his 
right hand prevents him from using tools associated with his 
occupation as a handyman. 

In an April 2005 letter from Dr. B. Campbell at Foothill 
Family Medicine, Dr. Campbell stated that the Veteran 
continued to experience problems with the inner palm of his 
right hand that included stiffness, swelling, blisters and 
tenderness.  Dr. Campbell opined that due to this condition, 
the Veteran was "medically deemed 100% disabled and will no 
longer be able to continue to work." 

In April 2005, the Veteran was afforded a VA examination in 
conjunction with his claim.  In that examination report, the 
examiner reported that the Veteran complained of swelling and 
blistering where the abscess had been previously located.  
The Veteran stated that he was unable to use his right hand 
when it blistered and swelled.  The Veteran reported that he 
was currently employed. 

On physical examination, the April 2005 examiner noted that 
the Veteran had two well-healed scars from surgery incisions 
on his right hand.  The first scar was three centimeters in 
length on the web space between the thumb and index finger.  
The first scar was stable and had a normal texture.  There 
was no evidence of pain, adherence to the skin underlying 
soft tissue, change in the surface contour, or edema and 
inflammation.  The second scar was on the palm, near the 
transverse metacarpophalangeal cease, and it measured three 
centimeters in length.  The second scar was tender to 
palpation with irregular shiny skin.  The second scar was 
stable and superficial.  There was no evidence of adherence 
to the palmer fascia underlying tissue, depression, or edema 
and inflammation.  The examiner noted that there was no 
limitation in motion of Veteran's right hand.  The examiner 
found that the Veteran had a painful residual scar which 
causes blistering and occupational impairment.  

In a May 2006 private treatment record from Dr. O. A. R. 
Ricalde, the Veteran complained of swelling his right palm 
from using a shovel.  Dr. Ricalde noted that the Veteran's 
right hand had a reduced grip.  He diagnosed the Veteran with 
right carpal tunnel syndrome. 

In a June 2006 treatment record from Dr. T. R. Brown at the 
Hand Center, Dr. Brown noted that the Veteran complained of 
carpel tunnel syndrome, swelling and numbness of the right 
hand, and blistering on the right palm.  On physical 
examination, Dr. Brown observed blisters on the Veteran's 
right palm.  Dr. Brown noted that the Veteran's treatment for 
right carpal tunnel syndrome would be delayed until the 
blisters on his palm had resolved.  

In October 2006, the RO received back one page from the June 
2006 SOC that had the signature of Dr. L. S. Bowman and a 
handwritten note adjacent to the rating criteria for Group 
VII Function: Flexion of wrist and fingers (slight to severe) 
under 38 U.S.C.A. § 4.73, Diagnostic Code 5307.  The note 
read: "Pt. Requests Dr. to confirm 'moderately severe' 20, 
OR 30."  The number 30 was circled above Dr. Bowman's 
signature.  The number 30 corresponds to moderately severe 
limitation of flexion for the dominant hand under the rating 
criteria for Diagnostic Code 5307.  There is no other 
notation by Dr. Bowman on the submitted page. 

The Veteran's claim file also contains private treatment 
records from Dr. Bowman at Blue Ridge Orthopaedics dated 
March 2006 to January 2007.  Those treatment records contain 
many similar findings of pain, tenderness, swelling, numbness 
and blistering.  The Veteran was diagnosed with right carpal 
tunnel and pain from residual scars.  In the January 2007 
treatment record, Dr. Bowman reported that the Veteran had 10 
degrees of flexion in his fingers and a lack of 20 degrees of 
extension in his thumb. 

In March 2007, the Veteran was afforded another VA 
examination in conjunction with his claim.  In that 
examination report, the examiner noted that the Veteran 
stated he was currently employed as a physical laborer even 
though his disability affected his ability to work.  The 
Veteran complained of blistering on his palm where the 
abscess was located, and he also complained of pain, 
numbness, and tingling of the right hand.  The examiner noted 
that the Veteran did not complain of pain or numbness in his 
distal digits.  The examiner observed that the Veteran had 
three blisters on his palm.  The examiner also reported 
similar objective findings to those mentioned in the April 
2005 VA examination report.  

The March 2007 examiner reported that the Veteran had full 
range of motion with all digits, and also full range of 
motion in the metacarpopalangeal, the proximal 
interphalangeal, and the distal interphalangeal joints on his 
right hand.  The Veteran was able to make a composite fist 
without difficulty.  The examiner noted that the Veteran 
tested positive for carpal tunnel, and that the medical 
records showed that he was diagnosed with carpal tunnel 
syndrome and with degenerative changes in the right hand.  
The examiner diagnosed the Veteran with right hand abscess 
with residual painful scar and blistering with manual labor.  
The examiner confirmed the diagnosis of carpal tunnel 
syndrome.  

The March 2007 examiner concluded that many of the Veteran's 
current symptoms are consistent with carpal tunnel syndrome, 
which is likely secondary to his work as a manual laborer.  
The examiner found that he was unable to state with any 
certainty that his current symptoms stem from the surgery 
rather than his chosen occupation.  

Legal Criteria
 
Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  When evaluating the severity of a disability, VA 
will consider the entire history of the disability including 
records of social impairment.  See 38 C.F.R. § 4.126(a); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.   Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended on September 23, 2008.  See 
73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are 
only effective, however, for claims filed on or after October 
23, 2008, although a claimant may request consideration under 
the amended criteria.  In this case, the Veteran filed his 
claim for an increase rating in March 2005, which is well 
before October 23, 2008.  Further, the Veteran has not 
requested consideration under the amended criteria.  The 
Board therefore not will consider the claim under the amended 
criteria.

The Veteran's right hand disability has been rated as 10 
percent under a general set of criteria applicable to skin 
disorders found at 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Under the criteria found at Diagnostic Code 7804, a maximum 
evaluation of 10 percent evaluation is warranted for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118 (2008).  A superficial scar is defined as one not 
associated with underlying soft tissue damage.  Id., Note 
(1).  Scars are otherwise rated based on limitation of 
function of affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7805 (2008).

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 4.21 
(2008).  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).

Analysis

At the onset, the Board notes that the severity of the 
Veteran's symptomatology has been relatively constant 
throughout the period of this appeal, therefore, "staged" 
ratings are not warranted.  38 C.F.R. § 4.118a; Hart, 21 Vet. 
App. 505.  The evidence of record does not show that the 
Veteran's symptomatology has not varied during this appeal.  
Should the Veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

After a full review of the record, including the medical 
evidence and statements of the Veteran, the Board concludes 
that a rating in excess of 10 percent for the service 
connected residuals of a abscess on the right hand is not 
warranted.  The medical evidence includes the April 2005 
letter of Dr. Campbell in which he stated that the Veteran 
was 100 percent disabled from his right hand disability and 
unable to work.  That statement did not include any clinical 
findings in support of that statement other than a notation 
of the complaints of the Veteran.  Moreover, evidence of 
record indicates that the Veteran has worked during the 
pendency of the appeal.  Additionally, on VA examination that 
same month, a VA examiner observed that there was no 
limitation of motion in the Veteran's right hand or any other 
evidence of objective medical findings that would warrant a 
disability rating more than 10 percent under Diagnostic Code 
7804.  See 38 C.F.R. § 4.118.  In May 2006 reduced right hand 
grip was noted and notations of pain, tenderness, swelling , 
numbness and blistering were noted in private treatment 
records dated from March 2006 to January 2007.  Importantly, 
those records also include diagnoses of right carpal tunnel 
syndrome associated with those symptoms, a condition not 
associated with the service-connected disability being 
considered.  The October 2006 statement of Dr. Bowman did not 
include any clinical findings related to the right hand, as 
such showing nothing to support any indicated opinion 
regarding the severity of the right hand condition. 

Turning to the most recent medical evidence of record, the 
March 2007 VA examination report, it shows that the Veteran's 
disability is manifested by blistering and two scars measured 
three centimeters in length.  The March 2007 VA examiner 
noted that the scars were superficial, and that the scar on 
his palm was found to be painful on objective determination 
examination.  The examiner noted that there was no functional 
impairment or limitation of motion due to the scars.  The 
scars were not adhered to the underlying tissue and there was 
no indication of loss of skin covering either of the scars.  
Blisters were observed on the palm where the abscess was once 
located.  

With respect to the criteria found at Diagnostic Codes 7804 
and 7805, the Board finds that the evidence shows that 
disability due to the Veteran's right hand disability 
warrants the10 percent disability rating under Diagnostic 
Code 7804, which is the maximum evaluation available without 
limitation of motion or function.   See 38 C.F.R. § 4.118. 

Under the circumstances, the bases for an increased 
evaluation are limited.  Under Diagnostic Code 7805, scars 
may be evaluated on the basis of limitation of function of 
the affected part, but the evidence of record, including the  
March 2007 VA examination, show no limitation of function of 
the right hand because of his service connected disability.  
Although Dr. Bowman reported that the Veteran lacked some 
degree of motion in the middle, ring and little finger, and 
the thumb,  there is no evidence of limitation of motion of 
the thumb that would warrant a 20 percent rating under 
Diagnostic Code 528 or ankylosis of the thumb or fingers that 
would warrant a rating in excess of 10 percent under 
Diagnostic Codes 5218, 5219, 5222 or 5224.  The March 2007 
examination report showed full range of motion of all 
fingers.  As such, the Board finds that that the evidence 
does not show that the Veteran's service connected disability 
causes a limitation in motion or function as required by 
Diagnostic Code 7805 and the Veteran's symptoms from his 
service-connected disability are fully contemplated by the 
maximum 10 percent rating under Diagnostic Code 7804.  See 
38 C.F.R. § 4.118

The Board notes that the Veteran contends that he is entitled 
to a higher rating because he suffered from blisters at the 
former location of the abscess.  The March 2007 VA examiner 
also observed that the Veteran had blisters on palm during 
the objective examination.  His symptoms, however, already 
meet the criteria for the highest rating under the applicable 
diagnostic code.  See 38 C.F.R. § 4.118.  As noted in the 
introduction, the Veteran's Representative has raised a claim 
for extraschedular consideration for the service-connected 
right hand disability, which has not been initially 
considered by the RO.  Therefore, matter has been referred 
back to the RO for initial consideration and the appropriate 
action, and it will not be discussed in this decision. 

Based on the foregoing, the Board concludes that the 
disability due to the Veteran's residuals from an abscess on 
the right hand is manifested by symptomatology that meets the 
maximum, 10 percent, disability rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Accordingly, the 
preponderance of the evidence is against the claim, and the 
claim must be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of abscess, right hand, is denied. 



____________________________________________
K.J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


